GOLDTHWAITE, J.
These prqceedings are not in ponformity with the opinion expressed, when this suit was formerly before this court. If it was necessary, to protect any supposed right of the plaintiff ip. error, for him to become a party to this suit, he should haye filed his petition to the County pourt in term time, setting forth the nature of his claim, and shewing satisfactory reasons why it was not interposed previous to the decree. Notice should have been given to the adverse parties, or their proctors in court, in order that the claim might be contested. If the reasons for the delay were satisfactory, then the claim should haye been admitted, on the payment of all costs incurred, and giying security for those which might subsequently arise, if the claim should not be sustained, The suit would then haye assumed the Character of a litis contestatio, and the facts of the libel could have been avoided ’ or denied, pr their legal sufficiency to warrant a decree examined intp. In effect, the suit wpuld then haye stood precisely as if the claim had been interposed in the first instance, and no decree for default had been rendered, and after a final decree, either of the contesting parties cpuld haye examined if pn writ of error or appeal.
This course was sufficiently indicated ip pur former *437opinion, and was shewn to be the established course of proceeding, in admiralty cases. The fact of there being several distinct and independent decrees, in the present case, was also adverted to, and the writ of error seeking to remove them, would have been dismissed for that cause, as by the decree, the interests of the libellants became severed, and should have been appealed from, as several decrees.
The proceedings are so informal and irregular, that the jurisdiction of this court cannot attach, for the want of a proper party, and the writ of error must be dismissed!